Gardner, J.
Counsel earnestly contend that the evidence is insufficient to sustain a verdict against the plaintiff in error. This contention is grounded largely, if not altogether, on the position that since the evidence shows that George Calhoun, and not his brother Harvey, was the person who was seen accompanying the policeman home, there is not sufficient evidence to sustain the conviction of Harvey. With this contention we can not agree. The State’s ease against Harvey is not dependent upon the fact that the articles were taken from the policeman by the person who assisted him toward his home. The evidence warrants, and the jurors were authorized to infer, to the exclusion of every other reasonable hypothesis, that the articles were taken from the policeman some time between four o’clock and “about sunup” the next morning by the defendants acting with a common intent and purpose to steal the articles off the person of the policeman. This conclusion is warranted by all the facts and circumstances in the case to the exclusion of every other reasonable hypothesis. To reach any other conclusion we would have to engage in the wildest sort of remote speculation.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.